FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March 2015 Commission File Number: 033-71976 FAIRFAX FINANCIAL HOLDINGS LIMITED (Translation of registrant's name into English) 95 Wellington Street West Suite 800 Toronto, Ontario CanadaM5J 2N7 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F Form 40-FX Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- _N/A Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. By:/s/ Paul Rivett Name:Paul Rivett Title:President Dated:March 4, 2015 Exhibit Index ExhibitDescription Ex-99.1 News Release dated March 3, 2015 titled Fairfax Raises $1.325 Billion with Oversubscribed Offerings Completes Issuances of Subordinate Voting Shares, Preferred Shares and Notes Ex-99.2 News Release dated March 3, 2015 titled Fairfax Announces Quarterly Dividend on Series C, Series D, Series E, Series G, Series I and Series K Preferred Shares and Quarterly Dividend Rate for Series D Shares
